 


109 HR 1281 IH: To amend the Trade Act of 1974 to extend trade adjustment assistance to certain service workers.
U.S. House of Representatives
2005-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1281 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2005 
Mr. King of New York (for himself and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Trade Act of 1974 to extend trade adjustment assistance to certain service workers. 
 
 
1.Extension of trade adjustment assistance to services sector
(a)Adjustment assistance for workersSection 221(a)(1)(A) of the Trade Act of 1974 (19 U.S.C. 2271(a)(1)(A)) is amended by striking firm) and inserting firm, and workers in a service sector firm or subdivision of a service sector firm.
(b)Group eligibility requirementsSection 222 of the Trade Act of 1974 (19 U.S.C. 2272) is amended—
(1)in subsection (a)—
(A)in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm);
(B)in paragraph (2)—
(i)in subparagraph (A)(ii), by striking like or directly competitive with articles produced and inserting or services like or directly competitive with articles produced or services provided; and
(ii)by inserting after subparagraph (B) the following:

(C)
(i)there has been a shift, by such workers’ firm or subdivision to a foreign country, in provision of services like or directly competitive with services which are provided by such firm or subdivision; or
(ii)such workers’ firm or subdivision has obtained or is likely to obtain services described in clause (i) from a foreign country;
(2)in subsection (b), in the matter preceding paragraph (1), by striking agricultural firm) and inserting agricultural firm, and workers in a service sector firm or subdivision of a service sector firm); and
(3)in subsection (c)(3)—
(A)by inserting (or subdivision) after such other firm; and
(B)by striking , if the certification and all that follows through Mexico.
(c)DefinitionsSection 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended by inserting after paragraph (6) the following:

(7) The term service sector firm means an entity engaged in the business of providing information technology or other high technology services.. 
 
